     Case: 1:18-cv-03440 Document #: 40 Filed: 04/01/19 Page 1 of 1 PageID #:139

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Jose A. Villegas
                                                   Plaintiff,
v.                                                              Case No.: 1:18−cv−03440
                                                                Honorable Mary M.
                                                                Rowland
Bacci Cafe & Pizzeria on Milwaukee Ave., Inc.,
et al.
                                                   Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, April 1, 2019:


        MINUTE entry before the Honorable Mary M. Rowland: Pursuant to the parties'
stipulated dismissal [Dkt. 39] and Rule 41(a)(1)(A)(ii), this action is dismissed without
prejudice. The Court grants leave to reinstate the case for purposes of enforcing the
Settlement Agreement until 9/15/20. If no motion to reinstate is filed by 9/15/20, the
dismissal will automatically convert to a dismissal with prejudice. Status hearing set for
4/2/19 at 9:30 a.m. is stricken. Civil case terminated. Mailed notice. (dm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
